           Case 2:19-cv-05354-MTL Document 47 Filed 03/31/21 Page 1 of 3



1    Thomas P. Riley, SBN 194706
     LAW OFFICES OF THOMAS P. RILEY, P.C.
2    First Library Square
     1114 Fremont Avenue
3    South Pasadena, CA 91030-3227
4    Tel: 626-799-9797
     Fax: 626-799-9795
5    TPRLAW@att.net
6    Attorneys for Plaintiff
     Innovative Sports Management, Inc.
7    d/b/a Integrated Sports Media
8

9                           IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
10
                                      PHOENIX DIVISION
11
      Innovative Sports Management, Inc.,              CASE NO. 2:19-cv-05354-MTL
12    d/b/a Integrated Sports Media,
13                                                     NOTICE OF SETTLEMENT
                              Plaintiff,
14
                      vs.
15

16    Oscar H. Graham, et al,
17
                              Defendants.
18

19           NOTICE IS HEREBY GIVEN, to this Honorable Court that the Plaintiff Innovative
20
     Sports Management Inc., d/b/a Integrated Sports Media and Defendants Oscar H. Graham and
21

22
     Los Andes, LLC have settled all claims between themselves relative to the above-entitled

23   action, and Plaintiff respectfully requests this Court take judicial notice of same.
24
             Settlement documents, including a Stipulation of Dismissal, are being finalized and will
25

26
     be overnighted to Defendants by Plaintiff’s counsel, and Plaintiff’s counsel will file the

27   Stipulation of Dismissal with the Court, promptly following return receipt of same.
28
     ///
           Case 2:19-cv-05354-MTL Document 47 Filed 03/31/21 Page 2 of 3



1            WHEREFORE, the aforementioned parties respectfully request that all presently
2
     calendared deadlines and appearances as to Defendants Oscar H. Graham and Los Andes, LLC
3

4
     and Plaintiff Innovative Sports Management, Inc., d/b/a Integrated Sports Media now be

5    vacated.
6

7
                                          Respectfully submitted,
8

9

10   Dated: March 31, 2021                /s/ Thomas P. Riley
                                          LAW OFFICES OF THOMAS P. RILEY, P.C.
11                                        By: Thomas P. Riley
12                                        Attorneys for Plaintiff
                                          Innovative Sports Management, Inc.
13

14

15

16   ///
17
     ///
18
     ///
19

20   ///
21
     ///
22
     ///
23

24   ///
25
     ///
26
     ///
27

28   ///

     ///
        Case 2:19-cv-05354-MTL Document 47 Filed 03/31/21 Page 3 of 3



1                             PROOF OF SERVICE (SERVICE BY MAIL)
2

3
            I declare that:
4
                   I am employed in the County of Los Angeles, California. I am over the age of
5
     eighteen years and not a party to the within cause; my business address is First Library
6
     Square, 1114 Fremont Avenue, South Pasadena, California 91030. I am readily familiar
7
     with this law firm's practice for collection and processing of correspondence/documents for
8
     mail in the ordinary course of business.
9

10          On March 31, 2021, I caused to serve the following documents entitled:
11
            NOTICE OF SETTLEMENT
12

13          On all parties in said cause by mailing same to the defendant’s counsel at the
14   following address(es):
15          Marcos Eduardo Garciaacosta, Esquire                     (Attorneys for Defendants
            MARCOS EDUARDO GARCIAACOSTA LAW GROUP                    Oscar H. Graham and
16
            2875 W. Ray Rd., Ste. 6-108                              Los Andes, LLC)
17          Chandler, AZ 85224
18
            I declare under the penalty of perjury pursuant to the laws of the United States that
19
     the foregoing is true and correct and that this declaration was executed on March 31, 2021, at
20
     South Pasadena, California.
21

22
     Dated: March 31, 2021                             /s/Isabella Fernandez
23
                                                       ISABELLA FERNANDEZ
24

25

26

27

28
